Case 1:21-cv-00535-WFK-VMS Document 12 Filed 05/25/21 Page 1 of 2 PageID #: 122
                                                                                                                                            Michael S. Horn
                                                                                                                      Member of New Jersey and New York Bar
                                                                                                                                     mhorn@archerlaw.com
                                                                                                                             201-498-8529 (Ext. 7529) Direct
                                                                                                                                    201-342-6611 Direct Fax

                                                                                                                                        Archer & Greiner, P.C.
                                                                                                                      1211 Avenue of the Americas, Suite 2750
                                                                                                                                         New York, NY 10036
                                                                                                                                          212-682-4940 Main
                                                                                                                                            856-795-0574 Fax
                                                                                                                                         www.archerlaw.com



 May 25, 2021


 VIA ECF
Magistrate Judge Vera M. Scanlon
United States District Court for the
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

            Re:        Xiamen ITG Group Corp., Ltd. v. Peace Bird Trading Corp.
                       Civil Action No. 21-cv-0535

 Dear Judge Scanlon:

         We represent the Defendant, Peace Bird Trading Corp. in the above referenced matter. We
 respectfully request a pre-motion conference pursuant to Local Civil Rule 1.4 of the Rules of the
 United States District Courts for the Southern and Eastern Districts of New York for leave to file
 an application to withdraw as counsel for Peace Bird Trading Corp. and to provide it forty-five
 (45) days to retain counsel.1

            Pursuant to Local Civil Rule 1.4 provides:

             An attorney who has appeared as an attorney of record for a party may be relieved or
             displaced only by order of the court and may not withdraw from a case without leave
             of court granted by order. Such an order may be granted only upon a showing by
             affidavit or otherwise satisfactory reasons for withdrawal or displacement and the
             posture of the case, including its position, if any, on the calendar, and whether or
             not the attorney is asserting a retaining or charging lien. All applications to
             withdraw must be served upon the client and (unless excused by the Court) upon
             all other parties.

        When considering whether to grant a motion to withdraw under Rule 1.4, "courts must
 analyze two factors: the reasons for withdrawal and the impact of the withdrawal on the timing of
 the proceeding." Winfield v. Kirschenbaum & Phillips, P.C., No. 12-cv-7424(JMF), 2013 WL
 371673, at *1 (S.D.N.Y. Jan. 29, 2013).



 1
     There are two other related matters where we are also seeking to withdraw for the same reasons.


           Haddonfield, NJ | Hackensack, NJ | Princeton, NJ | Philadelphia, PA | Harrisburg, PA | Red Bank, NJ | New York, NY | Wilmington, DE
Case 1:21-cv-00535-WFK-VMS Document 12 Filed 05/25/21 Page 2 of 2 PageID #: 123

 Magistrate Judge Vera M. Scanlon
 May 25, 2021
 Page 2

         Both factors weigh in favor of our withdrawal. Specifically, we seek to withdraw as counsel
 since there has been a breakdown in communication between our firm and our client making it
 virtually impossible to continue to represent Peace Bird. Without revealing confidential
 communications between us and our client2, this breakdown in communication has made it
 extremely difficult for us to continue to represent it in this case. In that regard, many of the
 documents and evidence is written in a foreign language, and many of the facts related to the case
 occurred in other countries. These facts make it even more essential that there be continuous and
 open communication with our client. In the absence of this necessary communication, as noted, it
 has become very difficult to represent this client.

        In addition, Peace Bird has failed to pay for the work we have done for months. This
 supports a basis for withdrawing. SEC v. Pentagon Capital Mgmt. PLC, No. 08-cv-3324 (RWS),
 2012 WL 3065981, at *2 (S.D.N.Y. July 25, 2012) (citation omitted). "The New York Rules of
 Professional Conduct permit a lawyer to withdraw if the client 'deliberately disregards an
 agreement or obligation to the lawyer as to expenses or fees.—Stair v. Calhoun, 722 F. Supp. 2d
 258, 266 (S.D.N.Y. 2010) (citing N.Y. Rules of Professional Conduct, Rule 1.16(c)(5)).

          It is important to note that this matter has just begun. In addition, there is still a motion to
 dismiss pending. Therefore, the case remains at an early stage and our withdrawal will not
 prejudice any party. In short, our withdrawal can be accomplished without any adverse effect on
 the litigation. See, e.g., Farmer v. Hyde Your Eyes Optical, Inc., 60 F. Supp. 3d 441, 446 (S.D.N.Y.
 2014).

         We appreciate the Court’s attention to this application.



                                                          Respectfully,



                                                   MICHAEL S. HORN
 cc:     Counsel of Record (Via ECF)
         Brian Wu, Peace Bird Trading Corp (Via Email and Regular Mail)
 221201795v1




         2
         We have omitted further details to preserve confidentiality, but will provide further details
 and supporting documentation for in camera review if requested by the Court.
